Exhibit 10.2

 

EXECUTION COPY

 

NORTECH SYSTEMS INCORPORATED

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”), effective as of May 15, 2017 (the “Effective
Date”), is made by and between Nortech Systems Incorporated, a Minnesota
corporation (the “Company”) and Matt Mahmood (“Executive”).

 

Recitals

 

WHEREAS, the Company desires to employ Executive as Chief Operating Officer, and
Executive desires to accept employment upon the terms and conditions set forth
herein;

 

WHEREAS, Executive acknowledges that during the course of his employment,
Executive will have access to and be provided with confidential and proprietary
information and trade secrets of the Company which are invaluable to the Company
and vital to the success of the Company’s business;

 

WHEREAS, the Company and Executive desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company; and

 

WHEREAS, the Company and Executive desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment.

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:

 

1.                                      Definitions.

 

1.1                               “Accountants” means an accounting firm
selected by the Company, which is reasonably acceptable to Executive and whose
consent shall not be unreasonably withheld.

 

1.2                               “Board” means the Board of Directors of the
Company.

 

1.3                               “Cause” means (a) Executive engages in gross
and intentional misconduct in the performance of Executive’s duties for the
Company or any of its subsidiaries, (b) Executive embezzles or willfully
misappropriates for his personal use, assets of the Company or any of its
subsidiaries, (c) Executive is convicted of, or enters a plea of guilty or nolo
contendere with respect to, a felony involving moral turpitude, or
(d) Executive’s engaging in business activities in violation of Executive’s
obligations in Section 4, violation of Executive’s obligations in Section 10,
and/or breach of any restrictive covenant set forth in Section 11 of this
Agreement; that in the case of the actions  in (a) and (d), is not cured within
30 calendar days after Executive’s receipt of written notice from the Company of
the alleged Cause.

 

1.4                               “Change of Control” means (a) (1) any person
or group other than the group consisting of Curtis Squire, Inc. and members of
the Kunin family (together, the “Kunin Group”) is at any time the beneficial
owner of thirty percent (30%) or more of the equity securities of the Company
entitled to vote for the election of directors (the “Voting Securities”), and
(2) such other person or group then owns a greater percentage of the Voting
Securities than the Kunin Group; (b) Individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to

 

--------------------------------------------------------------------------------


 

constitute at least a majority of the Board, provided, that any person becoming
a director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or (c) the sale or disposition of all or substantially all
of the Company’s assets (including a plan of liquidation) or a merger or
consolidation of the Company with or into another corporation except for a
merger whereby the shareholders of the Company prior to the merger own more than
fifty percent (50%) of the equity securities entitled to vote for the election
of directors of the surviving corporation immediately following the transaction.

 

1.5                               “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                               “Covered Payments” means the payments or
benefits provided or to be provided by the Company or its affiliates to
Executive or for Executive’s benefit pursuant to the terms of this Agreement or
otherwise.

 

1.7                               “Disability” or “Disabled” means if by reason
of any mental, sensory, or physical impairment, Executive is unable to perform
the essential functions of Executive’s duties hereunder with reasonable
accommodations, unless any such accommodations would impose an undue hardship on
the Company’s business. The written medical opinion of an independent medical
physician mutually acceptable to Executive and the Company will determine if
Executive has a Disability.

 

1.8                               “Excise Tax” means the excise tax imposed
under Section 4999 of the Code (or any successor provision thereto) or any
similar tax imposed by state or local law or any interest or penalties with
respect to such taxes.

 

1.9                               “Good Reason” means (a) any material reduction
in the amount or type of compensation paid to the Executive or material
reduction in benefits inconsistent with benefit reductions taken by other
members of Company’s senior management; (b) any material diminution of
Executive’s duties, responsibility or authority; (c) the Board requests
Executive to engage in actions that would constitute illegal or unethical acts;
(d) the Board requiring the Executive to be based at any office or location
other than facilities within 50 miles of Minneapolis, Minnesota; or (e) any
material breach of any contract entered into between the Executive and the
Company or an affiliate of the Company, including this Agreement, which in any
such event is not remedied by Company within 30 days after receipt of notice
thereof given by the Executive within 90 days after such event occurs; provided,
that any refusal of the Company to agree to other business activities of
Executive pursuant to Section 4.3 will not constitute Good Reason.

 

1.10                        “Parachute Payments” means parachute payments within
the meaning of Section 280G of the Code.

 

2.                                      Employment. Subject to the terms and
provisions set forth in this Agreement, the Company hereby employs Executive as
the Chief Operating Officer of the Company.

 

3.                                      Agreement Term. This Agreement shall
commence on the Effective Date, and shall continue, unless sooner terminated in
accordance with this Agreement, until May 15, 2019  (the “Initial Period”);
provided, however, this Agreement may be extended for an additional period of up
to one year by the Parties’ mutual written agreement at least ninety (90) days
prior to expiration of the Initial Period (the “Extended Period” and together
with the Initial Term, the “Agreement Period”).  During the Agreement Period,
Executive’s employment may be terminated by the Company with or without Cause,
subject to the provisions of Section 6 of this Agreement, and Executive may
resign or otherwise terminate his

 

2

--------------------------------------------------------------------------------


 

employment with the Company at any time, with or without notice. Notwithstanding
the provisions of this Section, the provisions of Sections 8, 9, 10, 11 and 12
shall survive the termination of Executive’s employment and remain in full force
and effect thereafter.

 

4.                                      Positions, Responsibilities and Duties.

 

4.1                               Positions. During the period of Executive’s
employment with the Company, Executive shall be employed and serve as the Chief
Operating Officer and Senior Vice President of the Company. In such positions,
Executive shall have the duties, responsibilities and authority normally
associated with the offices and positions of Chief Operating Officer as set
forth in Exhibit A and as otherwise established by the Company’s Board from time
to time.  Executive shall report to the Chief Executive Officer.  At any time
during the Agreement Period, the Board may promote Executive to Chief Executive
Officer (“CEO”).

 

4.2                               Duties. During the Agreement Period, subject
to the provisions of Section 4.3, Executive shall devote substantially all of
his business time, during normal business hours, to the business and affairs of
the Company and Executive shall use his reasonable best efforts to perform
faithfully and efficiently the duties and responsibilities contemplated by this
Agreement.

 

4.3                               Permitted Activities. Notwithstanding the
provisions of Section 4.2, Executive shall be allowed, to the extent such
activities do not substantially interfere with the performance by Executive of
his duties and responsibilities hereunder, to serve on corporate, civic or
charitable boards or committees. Further, from the Effective Date through
September 30, 2017, Executive may continue consulting and business activities on
a transitional basis that are generally consistent with his activities with
Marabek, LLC immediately before the Effective Date, as long as such activities
(a) do not substantially interfere with Executive’s duties for the Company on a
full-time basis and (b) are in compliance with the other provisions of this
Agreement, including Section 9 (Confidential Information) and Section 10
(Restrictive Covenants). For such business activities from October 1, 2017
through the end of the Agreement Period, Executive will notify the Chief
Executive Officer of the Company in advance of the extent and nature of any such
activities, and any such activities will be permitted only upon the approval of
the Company, which will not be unreasonably withheld.

 

5.                                      Compensation and Other Benefits.

 

5.1                               Annualized Base Salary. During the Agreement
Period, Executive shall receive an annualized base salary payable in accordance
with the Company’s normal payroll practices of $250,000 through the first
anniversary of the Effective Date and thereafter at $275,000 per year, subject
to adjustment as provided in this Section 5.1 (the “Base Salary”). The Board
may, in its sole discretion, increase the Base Salary at any time and may not
decrease the Base Salary without Executive’s written consent. If Executive is
appointed as CEO,  Executive shall receive an annualized Base Salary payable in
accordance with the Company’s executive compensation review process and subject
to approval by the Company’s Compensation Committee, subject to adjustment only
as provided in this Section 5.1.  The Board may, in its sole discretion,
increase the CEO Base Salary at any time, but may not decrease it without
Executive’s written consent.

 

5.2                               Incentive Bonus. During the Agreement Period,
Executive shall be eligible to participate in the Incentive Bonus Plan in effect
for officers and executives of the Company (the “Incentive Bonus Plan”), under
which Executive will receive a performance-based bonus the amount of which, if
any, will be determined and paid based upon satisfaction of criteria determined
for each calendar year for officers and executives by the Compensation
Committee. During the Agreement Period, Executive’s stated payout percentage
under the Incentive Bonus Plan will be up to 50% of Base Salary, prorated for
the portion of

 

3

--------------------------------------------------------------------------------


 

fiscal 2017 during which Executive is employed by the Company. Any bonus amounts
payable to Executive under the Incentive Bonus Plan shall be paid at the same
time as annual bonuses are paid to the Company’s other executive officers after
the end of the year in which the bonus was earned, but no later than 180 days
following the end of that year.

 

5.3                               Equity Incentive Plans. During the Agreement
Period, Executive shall be eligible to participate in the Company’s equity
incentive plans maintained by the Company from time to time (the “Company Equity
Plans”). On the Effective Date, Executive shall receive (a) a grant of 100,000
Equity Appreciation Right Units under the Company’s Restated Equity Appreciation
Rights Plan, and (b) a non-qualified stock option to purchase 75,000 shares
under the 2017 Stock Incentive Plan, with an exercise price per share equal to
the fair market value of the Common Stock on the Effective Date, a term of ten
years and vesting in equal annual installments over three years. Executive shall
be eligible to receive further incentive grants under the Company Equity Plans
as determined in the Board’s sole discretion and pursuant to the terms and
conditions as determined in the Board’s sole discretion. Notwithstanding
anything stated in any other agreement between the Company and Executive that
may be construed to the contrary, upon a Change of Control, (x) any incentive
grants under the Company Equity Plans will immediately vest, and (y) any stock
options held by Executive under the Company Equity Plans will be exercisable for
the remainder of their term.

 

5.4                               Benefit Plans. During the Agreement Period,
Executive shall be eligible to participate in all pension, 401(k) and other
employee benefit plans, policies and programs for the benefit of senior
executive officers, including the Executive Life Insurance Plan to the extent in
effect for executives (together, the “Benefit Plans”). The Company reserves the
right to modify, suspend or discontinue any Benefit Plans at any time without
notice to or recourse by Executive, so long as such action is taken generally
with respect to other similarly situated executives employed by the Company.

 

5.5                               Perquisites. During the Agreement Period,
Executive shall receive the perquisites described in Exhibit B.

 

5.6                               Expense Reimbursement.  During and in respect
of the Agreement Period, Executive shall be entitled to receive reimbursement
for reasonable business expenses incurred by Executive in performing his duties
and responsibilities hereunder, including travel, parking, business meetings and
professional dues, incurred and substantiated in accordance with the policies
and procedures established from time to time by the Company for senior
executives of the Company.

 

6.                                      Termination

 

6.1                               Termination Due to Death.  Upon Executive’s
death, Executive’s estate or his legal representative, as the case may be, shall
be entitled to: (a) any Base Salary earned but unpaid as of the date of death;
(b) any other payments and/or benefits which Executive or Executive’s legal
representative is entitled to receive under any of the Benefit Plans; and
(c) the bonus earned under the Incentive Bonus Plan for the fiscal year in which
Executive’s death occurred, prorated for the portion of such fiscal year through
the date of death and payable at the same time as annual bonuses are paid to the
Company’s other executive officers, but no later than 180 days following the end
of year in which the bonus was earned.

 

6.2                               Termination Due to Executive’s Disability.  If
Executive’s condition meets the definition of Disability above, the Company may
terminate Executive’s employment upon written notice. If terminated by the
Company as herein provided, the Company shall pay to Executive: (a) any Base
Salary earned but unpaid as of the date of  Executive’s termination due to
Disability; (b) Base Salary in effect at the time of the termination for a
period of twelve (12) months or the remaining term under this Agreement,
whichever is shorter, (c) any other payments and/or benefits which Executive or
Executive’s

 

4

--------------------------------------------------------------------------------


 

legal representative is entitled to receive under any of the Benefit Plans; and
(d) vesting of any unvested incentive grants granted under the Company Equity
Plans otherwise scheduled to vest within twelve (12) months following the date
of Disability.

 

6.3                               Termination by the Company Without Cause or by
Executive with Good Reason. The Company may terminate Executive’s employment
without Cause, or Executive may terminate his employment for Good Reason. In
either such event, Executive shall be entitled to the following compensation:

 

(a) Executive shall be entitled to receive Base Salary earned but unpaid as of
the date of Executive’s termination, and any other payments and/or benefits
which Executive is entitled to receive under any of the Benefit Plans. These
payments will be made within fourteen (14) days after termination.

 

(b) Upon execution of a general release of claims against the Company in a form
reasonably acceptable to the Company and after the expiration of any applicable
rescission or revocation period, all before the end of the sixty (60) day period
following Executive’s termination of employment, he will receive: (i) Base
Salary in effect at the time of the termination for the longer of (a) the
remainder of the Agreement Period or (b) a period of twelve (12) months
following the termination of Executive’s employment with the Company (the
“Without Cause Continuation Period”), in the manner and at such times as the
Base Salary otherwise would have been payable to Executive; (ii) the total
amount of the bonus earned under the Incentive Bonus Plan for the full fiscal
year in which the termination occurred, as if Executive had been employed on the
last day of the fiscal year, payable at the same time as annual bonuses are paid
to the Company’s other executive officers after the end of the year in which the
bonus was earned, but no later than 180 days following the end of that year; and
(iii) continuation at the Company’s then share of the expense for the lesser of
(A) the Without Cause Continuation Period, or (B) until Executive obtains
comparable replacement coverage, of medical and dental benefits in effect under
COBRA as of the date of termination of employment. Notwithstanding the
foregoing, certain payments under this paragraph (b) may be delayed pursuant to
Section 7.2.

 

(c) Notwithstanding anything stated in any other agreement between the Company
and Executive that may be construed to the contrary, (i) the Company will cause
any unvested portion of Executive’s stock options to immediately vest in full to
the extent not already vested, and any such stock options will be exercisable
for the full remaining portion of their term, and (ii) Executive’s Equity
Appreciation Right Units will vest and be payable in full on the redemption date
according to the terms thereof.

 

(d) If the termination results in a loss of unvested benefits for Executive
under any pension or profit sharing plan and/or the Executive Life Insurance
Plan, the Company will use its best efforts to provide benefits of comparable
value to Executive during the Without Cause Continuation Period.

 

6.4                               Termination in Connection with Change of
Control.  If Executive is an active and full-time employee at the time of a
Change of Control and within twelve (12) months after the Change of Control,
(i) Executive’s employment is involuntarily terminated by the Company or any
successor employer resulting from the Change in Control for any reason other
than death, Disability or Cause, or (ii) Executive resigns from the Company or
any such successor for Good Reason, then Executive shall be entitled to the
following compensation:

 

(a) Executive shall be entitled to receive Base Salary earned but unpaid as of
the date of Executive’s termination, and any other payments and/or benefits
which Executive is entitled to receive under any of the Benefit Plans. These
payments will be made within fourteen (14) days after termination.

 

5

--------------------------------------------------------------------------------


 

(b) Upon execution of a general release of claims against the Company in a form
reasonably acceptable to the Company and after the expiration of any applicable
rescission or revocation period, all before the end of the sixty (60) day period
following Executive’s termination of employment, he will receive: (i) Base
Salary in effect at the time of the termination for the longer of (a) the
remainder of the Agreement Period or (b) a period of eighteen (18) months
following the termination of Executive’s employment (the “COC Continuation
Period”), in the manner and at such times as the Base Salary otherwise would
have been payable to Executive; (ii) the maximum bonus payable under the
Incentive Bonus Plan for the fiscal year in which the termination occurred,
prorated for the portion of such fiscal year through the date of termination and
payable within thirty (30) days after the date of termination of employment; and
(iii) continuation at the Company’s then share of the expense for the lesser of
(A) the COC Continuation Period, or (B) until Executive obtains comparable
replacement coverage, of medical and dental benefits in effect under COBRA as of
the date of termination of employment. Notwithstanding the foregoing, certain
payments under this paragraph (b) may be delayed pursuant to Section 7.2.

 

(c) If the termination results in a loss of unvested benefits for Executive
under any pension or profit sharing plan and/or the Executive Life Insurance
Plan, the Company will use its best efforts to provide benefits of comparable
value to Executive during the COC Continuation Period.

 

6.5                               No Extension at the End of the Initial Period.
If at the end of the Initial Period, the Company declines to extend the
Agreement, then Executive shall be entitled to the following compensation:

 

(a) Executive shall be entitled to receive Base Salary earned but unpaid as of
the end of the Initial Period, and any other payments and/or benefits which
Executive is entitled to receive under any of the Benefit Plans. These payments
will be made within fourteen (14) days after termination.

 

(b) Upon execution of a general release of claims against the Company in a form
reasonably acceptable to the Company and after the expiration of the Initial
Period, but before the end of the sixty (60) day period following the Initial
Period, he will receive: (i) Base Salary in effect at the end of the Initial
Period for a period of six (6) months following the Initial Period (the “No
Extension Period”); (ii) the total amount of the bonus earned under the
Incentive Bonus Plan for the 2019 year; and (iii) continuation at the Company’s
then share of the expense for the lesser of (A) the No Extension Period, or
(B) until Executive obtains comparable replacement coverage, of medical and
dental benefits in effect under COBRA as of the end of the Initial Period.

 

(c) Notwithstanding anything stated in any other agreement between the Company
and Executive that may be construed to the contrary, (i) the Company will cause
any unvested portion of Executive’s stock options to immediately vest in full to
the extent not already vested, and any such stock options will be exercisable
for the full remaining portion of their term, and (ii) Executive’s Equity
Appreciation Right Units will vest and be payable in full on the redemption date
according to the terms thereof.

 

(d) If the termination results in a loss of unvested benefits for Executive
under any pension or profit sharing plan and/or the Executive Life Insurance
Plan, the Company will use its best efforts to provide benefits of comparable
value to Executive during the No Extension Period.

 

6.6                               Termination by the Company for Cause.  The
Company may terminate Executive’s employment hereunder for Cause. In such event,
Executive shall be entitled only to: (a) any Base Salary earned but unpaid
through the date of such termination and (b) any other earned and vested
payments and/or benefits that Executive is entitled to receive under any of the
Benefit Plans.

 

6

--------------------------------------------------------------------------------


 

6.7                               Voluntary Resignation Without Good Reason.  If
Executive voluntarily resigns during the Agreement Term without Good Reason,
then Executive shall be entitled to: (a) Base Salary earned but unpaid as of the
date of Executive’s termination; and (b) any other payments and/or benefits
which Executive is entitled to receive under any of the Benefit Plans.

 

7.                                      Severance Payment Limitations or
Possible Delay Under Code Section 409A.

 

7.1                               Notwithstanding any other provision of this
Agreement, the Company and Executive intend that any payments, benefits or other
provisions applicable to this Agreement comply with the payout and other
limitations and restrictions imposed under Section 409A of the Code
(“Section 409A”), as clarified or modified by guidance from the U.S. Department
of Treasury or the Internal Revenue Service—in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.  In this
regard, the Company and Executive agree that the payments, benefits and other
provisions applicable to this Agreement, and the terms of any deferral and other
rights regarding this Agreement, shall be interpreted and deemed modified if and
to the extent necessary to comply with the payout and other limitations and
restrictions imposed under Section 409A, as clarified or supplemented by
guidance from the U.S. Department of Treasury or the Internal Revenue Service—in
each case if and to the extent Section 409A is otherwise applicable to this
Agreement and such compliance is necessary to avoid the penalties otherwise
imposed under Section 409A.

 

7.2                               In the event any portion of any payments due
under Section 6.3(b) (in the event of termination by the Company without Cause
or by Executive for Good Reason) or Section 6.4(b) (in the event of certain
terminations after a Change of Control) would exceed the sum of the applicable
limited separation pay exclusions as determined pursuant to Code Section 409A,
then payment of the excess amount shall be delayed until the first regular
payroll date of the Company following the six (6) month anniversary of the
Executive’s date of termination (or the date of his death, if earlier), and
shall include a lump sum equal to the aggregate amounts that Executive would
have received had payment of this excess amount commenced as provided above
following the date of termination. If Executive continues to perform any
services for Employer (as an employee or otherwise) after the date of
termination, such six month period shall be measured from the date of
Executive’s “separation from service” as defined pursuant to Code Section 409A.

 

7.3                               Executive does not have any right to make any
election regarding the time or form of any payment due under Sections 6.3 or 6.4
or any other provision of this Agreement.

 

7.4                               The Company may withhold from any amounts
payable under this Agreement all federal, state, city or other taxes, and other
amounts required by applicable law to be withheld by the Company.

 

8.                                      Limitation on Parachute Payments.

 

8.1                               Limitation.  Notwithstanding anything stated
in this Agreement, or any other plan, arrangement or agreement to the contrary
(including without limitation the Company’s 2017 Stock Incentive Plan), if any
of the Covered Payments constitute Parachute Payments and would, but for this
Section 8 be subject to the Excise Tax, then the Covered Payments shall be
payable either (i) in full or (ii) reduced to the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax,
whichever of the foregoing (i) or (ii) results in Executive’s receipt on an
after-tax basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax).

 

8.2                               Possible Reduction.  If necessary, the Covered
Payments shall be reduced in a manner

 

7

--------------------------------------------------------------------------------


 

that maximizes Executive’s economic position.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but are payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.

 

8.3                               Accountants.  Any determination required under
this Section 8 shall be made in writing in good faith by the Accountants, which
shall provide detailed supporting calculations to the Company and Executive as
required by the Company or Executive.  The Company and Executive shall provide
the Accountants with such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 8.  The
Company shall be responsible for all fees and expenses of the Accountants.

 

8.4                               Overpayment or Underpayment.  It is possible
that after the determinations and selections made pursuant to this Section 8
Executive will receive Covered Payments that are in the aggregate more than the
amount provided under this Section 8 (“Overpayment”) or less than the amount
provided under this Section 8.4 (“Underpayment”).

 

(a) In the event that: (A) the Accountants determine, based upon the assertion
of a deficiency by the Internal Revenue Service against either the Company or
Executive which the Accountants believe has a high probability of success, that
an Overpayment has been made or (B) it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved that an Overpayment has been made, then
Executive shall pay any such Overpayment to the Company.

 

(b) In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of Executive.

 

9.                                      Successors.

 

9.1                               The Executive.  This Agreement is personal to
Executive and, without the prior express written consent of the Company, shall
not be assignable by Executive, except that Executive’s rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or pursuant to a
domestic relations order. This Agreement shall inure to the benefit of and be
enforceable by Executive’s heirs, beneficiaries and/or legal representatives.

 

9.2                               The Company.  This Agreement shall inure to
the benefit of and be binding upon the Company and its respective successors and
assigns.

 

10.                               Confidential Information.

 

10.1                        Non-Disclosure. Executive acknowledges that the
Company continually develops Confidential Information (as defined below), that
Executive will obtain Confidential Information during employment with the
Company, that Executive may develop Confidential Information for the Company,
and that Executive may learn of Confidential Information during the course of
employment. Executive will comply with the policies and procedures of the
Company for protecting Confidential Information obtained from the Company and
shall not use or disclose to any person, corporation or other entity (except as
required by applicable law or for the proper performance of the regular duties
and responsibilities of Executive for the Company) any Confidential Information
obtained by Executive

 

8

--------------------------------------------------------------------------------


 

during employment with the Company, or other association with the Company.
Executive understands that this restriction shall continue to apply to
Confidential Information following termination of Executive’s employment,
regardless of the reason for such termination.

 

10.2                        “Confidential Information.”  For purposes of this
Agreement, “Confidential Information” means any and all information of the
Company or concerning the business or affairs of the Company that is not
generally known by others with whom any of them compete or do business, or with
whom any of them plan to compete or do business. Confidential Information
includes, without limitation, such information relating to: (i) the development,
research, testing, marketing, strategies, and financial activities of the
Company, (ii) the products and services, present and in contemplation, of the
Company, (iii) inventions, processes, operations, administrative procedures,
databases, programs, systems, flow charts, software, firmware and equipment used
in the business of the Company, (iv) the costs, financial performance and
strategic plans of the Company, (v) the people and organizations with whom the
Company has or had business relationships and the substance of those
relationships. Confidential Information also includes all information that the
Company received belonging to others with any understanding, express or implied,
that it would not be disclosed.

 

10.3                        Documents.  All documents, records, tapes and other
media of every kind and description relating to the business, present or
otherwise, of the Company and any copies, in whole or in part, thereof
(“Documents”), whether or not prepared by Executive, shall be the sole and
exclusive property of the Company. Executive shall safeguard all Documents and
shall surrender to the Company at the time Executive’s employment terminates, or
at such earlier time or times as the President or Chief Executive Officer, Board
or their designees may specify, all Documents then in Executive’s possession or
control.

 

10.4                        Former Employer Information. Executive agrees that
Executive will not, during Executive’s employment with the Company, improperly
use or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity with whom Executive has an
agreement or duty to keep such information or secretes confidential, and that
will Executive will not bring onto the premises of the Company any proprietary
information belong to any such employer, person or entity unless consented to by
such employer, person or entity.

 

11.                               Restrictive Covenants.  In return for the
Company’s (i) promise to grant Executive access to certain of the Company’s
Confidential Information, and (ii) the Company’s actual grant to Executive of
access to certain of its Confidential Information, (iii) the opportunity for
employment as the Company’s Chief Operating Officer, and (iv) the valuable pay
and benefits in this Agreement that are intended, in part, to reward Executive
for developing and protecting the Company’s Confidential Information, Executive
makes the following commitments.

 

11.1                        Non-Solicitation. During the Agreement Period and
for a period of two years after any termination of employment hereunder for any
reason, Executive will not, directly or indirectly, (i) induce or attempt to
induce any employee of the Company to leave the employ of the Company, (ii) in
any way interfere with the relationships between the Company and any such
employee of the Company, (iii) employ or otherwise engage as an employee,
independent contractor or otherwise any such employee of the Company, or
(iv) induce or attempt to induce any customer, supplier, licensee or other
person or entity that has done business with the Company  to cease doing
business with the Company or in any way interfere with the relationship between
any such customer, supplier, licensee or other business entity and the Company.

 

11.2                        Non-Competition. During the Agreement Period and for
a period of two years after any termination of employment hereunder for any
reason, Executive will not engage in, manage, operate, or

 

9

--------------------------------------------------------------------------------


 

participate in the management or operation of, be employed by or render services
or advice, or guarantee any obligation of, any person or entity operating in the
United States, China, or Mexico that engages in, or is actively planning to
become engaged in, researching, inventing, designing, manufacturing, developing,
producing, marketing, promoting, selling, soliciting the sales of, supporting,
or providing a product or service that competes with any product or service that
the Company researched, invented, designed, manufactured, developed, produced,
marketed, promoted, sold, supported, provided, or serviced in the course of its
business during the 24-month period prior to the termination of Executive’s
employment. Executive agrees that this covenant is reasonable with respect to
its duration, geographical area and scope.

 

11.3                        Notification of Restrictive Covenants. Executive
acknowledges that the Company may serve notice upon any party in the electronic
manufacturing services or engineering services industries with whom Executive
accepts employment, a consulting engagement, engagement as an independent
contractor, partnership, joint venture or other association if the Company
reasonably believes that Executive’s activities may constitute a violation of
Executive’s obligations under Section 11.1 or 11.2 above. Such notice may inform
the recipient that Executive is party to this Agreement and may include a copy
of this Agreement or relevant portions thereof.

 

11.4                        Injunctive Relief.  Executive acknowledges and
agrees that the Company will have no adequate remedy at law, and would be
irreparably harmed, if Executive breaches or threatens to breach any of the
provisions of this Section 11 .  Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 11, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. Executive further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of this Section 11, raise
the defense that the Company has an adequate remedy at law.

 

11.5                        Special Severability.  The terms and provisions of
this Section 11 are intended to be separate and divisible provisions and if, for
any reason, any one or more of them is held to be invalid or unenforceable,
neither the validity nor the enforceability of any other provision of this
Agreement shall thereby be affected. It is the intention of the parties to this
Agreement that the potential restrictions on Executive’s future employment
imposed by this Section 11 be reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 11 unreasonable in duration or
geographic scope or otherwise, Executive and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.

 

12.                               Miscellaneous.

 

12.1                        Applicable Law & Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Minnesota,
applied without reference to principles of conflict of laws. The venue for any
dispute relating to this Agreement shall be in the state and/or federal courts
in Hennepin County, Minnesota.

 

12.2                        Amendments.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

12.3                        Indemnification.  The Company agrees that if
Executive is made a party or is threatened to be made a party, or is required to
appear as a witness to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was an officer of the Company, whether or not the basis of such Proceeding
is alleged action in an official capacity as an

 

10

--------------------------------------------------------------------------------


 

officer, employee or agent while serving as an officer, employee or agent, he
shall be indemnified and held harmless by the Company (unless Executive’s
actions or omissions constitute gross negligence or willful misconduct) to the
fullest extent authorized by law, as the same exists or may hereafter be
amended, against all costs and expenses incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even if Executive has ceased to be an officer or agent, or is no longer employed
by the Company and shall inure to the benefit of his heirs, executors and
administrators. Executive agrees to fully cooperate with the Company should any
Proceeding commence and for the duration of such Proceeding. On the Effective
Date, the Company will cause Executive to be covered and named as an insured on
its Director and Officer Liability Insurance policy, which the Company
represents to be in force and in good standing at the time this Agreement is
executed.

 

12.4                        Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand-delivery to the other
parties or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

To the Company:

 

Nortech Systems Incorporated

7550 Meridian Circle N.

Suite # 150, Maple Grove, MN 55369

Attn: Chief Executive Officer

 

If to Executive:

 

Matt Mahmood

 

 

 

or to such other address as (a) indicated in the Company’s employment records,
or (b) any party shall have furnished to the others in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.

 

12.5                        Severability.  The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement.

 

12.6                        Captions.  The captions of this Agreement are not
part of the provisions hereof and shall have no force or effect.

 

12.7                        Counterparts.  This Agreement may be executed in one
or more counterparts each of which shall be deemed an original instrument, but
all of which together shall constitute but one and the same Agreement.

 

12.8                        Entire Agreement; Previous Agreements Superseded. 
This Agreement contains the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect thereto. There are no representations, understandings, or
agreements by or between the parties which are not contained within the four
corners of this Agreement.

 

12.9                        Survivorship.  The respective rights and obligations
of the parties hereunder shall survive any termination of Executive’s employment
under this Agreement for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.

 

11

--------------------------------------------------------------------------------


 

12.10                 Attorneys’ Fees and Costs.  In the event of any claim,
controversy, or dispute arising out of or relating to this Agreement, or breach
hereof, the prevailing party shall be entitled to recover reasonable attorneys’
fees and costs in connection with any court proceeding.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

[Signature Page to Employment Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement to be
effective as of the date first set forth above.

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

/s/ Richard Wasielewski

 

By: Richard Wasielewski

 

 

 

Its: CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

/s/ Matt Mahmood

 

 

Matt Mahmood

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Duties of Chief Operating Officer

 

Essential Duties and Responsibilities

 

·                  Reports directly to the Board on a regular basis, and as
needed, to keep the Board informed of progress and issues related to planning,
implementation of programs to enhance profitability, and progress toward
articulated goals.

 

·                  Makes recommendations directly to the Board regarding
termination of employees, modification of employees’ job descriptions, demotion
of employees, and hiring of new personnel, all subject to approval by the Board.

 

·                  Plans, coordinates and controls the daily operation of the
organization through the organization’s management.

 

·                  Establishes current and long range goals, objectives and
plans.

 

·                  Dispenses advice, guidance, direction, and authorization to
carry out major plans, standards and procedures, consistent with established
policies.

 

·                  Meets with organization’s other executives to ensure that
operations are being executed in accordance with the Company policies.

 

·                  Oversees the adequacy and soundness of the businesses and
operations financial structure and results.

 

·                  Reviews operating results , compares them to established
objectives, and takes steps to ensure that appropriate measures are taken to
correct unsatisfactory results.

 

·                  Supports mergers, joint ventures, the acquisition of
businesses, or the sale of major assets.

 

·                  Establishes and maintains an effective system of
communications throughout the organization.

 

·                  Represents the organization with major customers, local
communities and the public.

 

·                  Proactively seeks and consistently embodies the Company’s
mission & core values; inspiring & demonstrating motivated behaviors of Respect,
being Customer-Focused & Committed to Success, providing Great Communication & a
Sense of Urgency, and being One Nortech where No One Does It Alone.

 

·                  Supports the Company’s corporative initiative for Continuous
Improvement “FOCUS”  lean initiatives by promoting the relentless pursuit of
eliminating waste, participating in process improvement, and showing the courage
to take action and advocate change.

 

·                  Observes safety and security procedures, including
maintaining confidentially, using equipment / materials properly, reporting
potentially unsafe conditions, and acting upon appropriate actions.

 

·                  Supports the Company’s policies and procedures and conducts
departmental and Company activities in accordance with these policies.

 

Supervisory Responsibilities

 

Directly supervises employees.  Carries out supervisory responsibilities in
accordance with the organization’s policies and applicable laws. 
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.

 

14

--------------------------------------------------------------------------------


 

Exhibit B

 

Perquisites

 

·                  Club dues (up to annual cap of $1,500)

 

·                  Tax planning and return preparation (up to $2,500 annually)

 

·                  Annual Physical at the Mayo Clinic

 

·                  Auto Allowance of $650 per month

 

·                  Auto insurance reimbursement

 

·                  Cell phone provided by Company, or allowance of $90 per month

 

·                  Home office internet expense

 

·                  Term life insurance in the amount of $1 million, in addition
to any insurance awarded as part of Employee Benefits

 

15

--------------------------------------------------------------------------------